DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021, has been entered.
Claims 1-20 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Crawford on October 15, 2021.
The application has been amended as follows: 
Please amend claim 1 as follows:

1.  A method of catalytically cracking liquid hydrocarbons, the method comprising: adding catalyst particles to a catalyst entry location of a radial flow moving bed reactor; allowing the catalyst particles to move by gravity through the radial flow moving bed reactor to an exit location of the radial flow moving bed reactor, wherein the catalyst particles form a moving catalyst bed in the radial flow moving bed reactor; mixing a liquid hydrocarbon stream comprising 5 and C6 hydrocarbons with water or a dry gas to form a feed mixture; flowing the feed mixture into the radial flow moving bed reactor in a manner so that the feed mixture flows radially inward or radially 2 to C4 olefins; and flowing the hydrocarbon stream comprising light olefins greater than 50 wt. 2 and C3 hydrocarbons from the radial flow moving bed reactor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
October 19, 2021